DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 06/21/2021.
Claim 1 has been cancelled. 
Claims 2-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 2, 9, & 15 recite systems and a computer-implemented method for securely dispensing medication at a correctional facility. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 2, 9, & 15 recite, at least in part, a method for securely dispensing medication at a correctional facility, the method comprising: receiving, by at least one processor of a telemedicine server for the correctional facility, a medication order for an inmate at the correctional facility; verifying, by the at least one processor, the medication order by comparing data associated with the medication order with identity data stored in a plurality of databases associated with the telemedicine server; in response to the verifying, transmitting, by the at least one processor, the medication order to a medication center; receiving, from the medication center, a completion message indicating that one or more medications in the medication order have been prepared and shipped to the correctional facility, wherein the one or more medications are scanned using a medication scanner after delivery of the one or more medications to the correctional facility; and generating, by the at least one processor, a distribution schedule for the one or more medications based on at least one of the identity data and medical data obtained by scanning the one or more medications, wherein the medication is dispensed to the inmate based on the distribution schedule. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, by at least one processor of a telemedicine server for the correctional facility, a medication order for an inmate at the correctional facility) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a plurality of databases, a server, a medication scanner, a memory, a network interface, and at least on processor. These elements are broadly recited in the specification at, for example, paragraph [0018] which describes the generic computing environment. “Embodiments may be implemented in hardware (e.g., circuits), firmware, software, or any combination thereof. Embodiments may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device). For example, a machine-readable medium may include read only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory devices; electrical, optical, acoustical or other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.), and others. Further, firmware, software, routines, instructions may be described herein as performing certain actions. However, it should be appreciated that such descriptions are merely for convenience and that such actions in fact result from computing devices, processors, controllers, or other devices executing the firmware, software, routines, instructions, etc. Further, any of the implementation variations may be carried out by a general purpose computer, as described below."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of generating a distribution schedule for one or more medications at a correctional facility, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 3-8, 10-14, and 16-21 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 3-8, 10-14, and 16-21 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 2-21 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Clements (US 7,813,939) in view of Gumpert (US 2006/0097000). 

CLAIM 2 – 
Independent claims 9 & 15 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim.

Clements teaches a system having the limitations of:
A telemedicine system for a correctional facility, comprising: a plurality of databases storing identity data and medical data: 
(see Clements [Abstract] A computer-implemented method and system for inventory administration and monitoring of medicines and pharmaceuticals from a pharmacy and medicinal administration facility for use in correctional facilities, such as in prisons.)
a telemedicine server configured to: 
receive, from a physician center, a medication order for an inmate at the correctional facility (see Clements [Col. 7, Lines 65-67]  The computerized system 100 (FIG. 1) described herein can be used to enter prescriptions for inmates. A computer input screen, such as shown in FIG. 11, can be used to assist with entry of the prescription into computerized system 100. The prescription entry described is a medication request at a server which is received at the correctional facility [Claim 1]…the correctional facility unit located remote from the central pharmacy).
verify the medication order by comparing data associated with the medication order with the identity data stored in plurality of databases: (see Clements [Fig.7, 31] VERIFY IDENTITY OF INMATE. see Clements [Col. 10, Lines 54-62 ] For example, in correctional facilities inmates are often provided with an identification card. A card swiper can be used to read the identification card prior to dispensing the drug to the inmate.  If the owner of the identification card does not match with the person that has been prescribed the medication or the inmate at the pill window does not have an identification card, the pill window technician can refuse to dispense the prescribed medication to the inmate. [Column 5, lines 24-36] In order to monitor the inventory of pharmaceuticals, the electronic medical record 50 is reviewed to verify that the prescribed medication is suitable for the inmate, as indicated as step 20 in FIG. 6. As indicated previously, the step of reviewing the electronic medical record 50 includes an automatic review performed upon entry of the prescription in the system by utilizing a computer routine stored on the server containing the electronic medical record 50 and a manual review performed by a pharmacist P. Once the prescribed medication has been verified as being suitable for the inmate, the pharmacist P can authorize release of the prescribed medication for the inmate, as described in step 22 in FIG. 6.)
in response to the verifying, transmit the medication order to a medication center (Clements [Col. 7, Lines 41-52 ] The results of the automatic review are then forwarded over network 66 to the workstation 56 to a pharmacist P for review. During step 20 in FIG. 4, the pharmacy server 89 causes an output indication, such as those shown in FIGS. 13 and 18, on a pharmacist's display screen 45 at the workstation 56 for the pharmacist P to view. The output displayed on the pharmacist's display screen 45 lists all of the pending prescriptions for an inmate and the automatic review results, which enables the pharmacist P to complete review of prescriptions for a particular inmate before proceeding to the next inmate.
and receive, from the medication center, a completion message indicating that one or more medications in the medication order have been prepared and shipped to the correctional facility (Clements [Col. 7, Lines 59-65 ] When the unit packets are shipped to a correctional facility unit, a manifest is included with the unit packets to verify what prescribed medication was shipped to a facility unit. The methods of monitoring pharmaceutical invention can include the step of updating the inventory of pharmaceuticals at the correctional facility, as indicated as step 48 in FIG. 7, in response to the step of delivering the unit packet of the prescribed medication to a correctional facility unit, as indicated as step 46 in FIG. 7.)
a medication dispensing station configured to: scan, using a medication scanner, at least one medication label of the one or more medications received at the correctional facility; (Clements [Col. 4, lines 24-35]- The machine readable code further includes instructions causing a label for the prescribed medication is then printed to place upon a unit packet of the prescribed medication, and forming a record in the computer for verifying: the dispensation of the unit packet of the prescribed medication to the inmate; the receipt of the prescribed medication by the inmate; and that the inmate took the unit packet of the prescribed medication. The records formed by the computer under control of these instructions are used to provide verification reports to evidence that the correctional facility at least attempted to provide medical services for the inmate.)
 
Clements does not explicitly disclose the below limitations.
However, Gumpert discloses a system having the limitations of:
generate a distribution schedule for the one or more medications based on at least one of the identity data and medical data obtained by scanning the at least one medication label; and dispense the medication to the inmate based on the distribution schedule. (Gumpert [0015] They weren't thinking about an integrated, interconnected and seamless networking system that automates, integrates and manages the medication and treatment processes between private physician, hospitals physicians, local community pharmacists, hospital pharmacists and all of the health related facilities and the patient. [0181] The first day's medication has been loaded into the integrated modular dispensing wheel system. The patient, family member or pharmacist will continue to fill the dispenser one dispensing unit at a time, and one dispensing wheel at a time, and until all of the prescribed doses of medication have been loaded into the dispenser. ([0023] This invention will automatically dispense medications on a timely and programmed basis; [0023] This invention will automatically dispense medications on a timely and programmed basis; and at the same time monitor the patient's, which is the inmate, medication compliance regime. … Such as: the tracking and recording of a multiplicity of medications due to be consumed according to a schedule at a multiplicity of daily times, a comprehensive and persistent alerting system including a human voice, and a transmitter that will activate a new invention.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Clements in view of Gumpert to generate a distribution schedule for the one or more medications based on at least one of the identity data and medical data obtained by scanning the at least one medication label, with the motivation of verifying the inmate is not abusing the medication and is complying with medication regimen (see Gumpert [0023] The invention will coordinate the multi-tasking requirements, of the signaling/directing and the compliance /verification program of the patient's medication dispenser. [0011] A solution is needed to prevent "medication mistakes" in hospital and all other health related facilities and also within a patient's home. A solution is needed in order to safely release prison inmates who are the victims of substance abuse and alcoholism.)

CLAIMS 3, 10, & 16 – 
Clements view of Gumpert discloses a system having the limitations of claims 2, 9 & 15.
Clements further discloses a system having the limitations of:
The telemedicine system of claim 2, wherein the data associated with the medication order comprises one or more of a signature of a physician at the physician center, contact information of a sender of the medication order, or data related to a device that transmitted the medication order. [Column 5, lines 24-36] In order to monitor the inventory of pharmaceuticals, the electronic medical record 50 is reviewed to verify that the prescribed medication is suitable for the inmate, as indicated as step 20 in FIG. 6. As indicated previously, the step of reviewing the electronic medical record 50 includes an automatic review performed upon entry of the prescription in the system by utilizing a computer routine stored on the server containing the electronic medical record 50 and a manual review performed by a pharmacist P. Once the prescribed medication has been verified as being suitable for the inmate, the pharmacist P can authorize release of the prescribed medication for the inmate, as described in step 22 in FIG. 6.)

CLAIMS 4, 11, & 17 – 
Clements in view Gumpert discloses a system having the limitations of claims 2, 9 & 15. 
Clements further discloses a system having the limitations of:
The telemedicine server of claim 2, wherein the identity data comprises one or more names, biometric data, contact data, and device data of inmates and one or more physicians with access to the telemedicine system. (see Clements [Fig.7, 31] VERIFY IDENTITY OF INMATE. see Clements [Col. 10, Lines 54-62 ] For example, in correctional facilities inmates are often provided with an identification card. A card swiper can be used to read the identification card prior to dispensing the drug to the inmate.  If the owner of the identification card does not match with the person that has been prescribed the medication or the inmate at the pill window does not have an identification card, the pill window technician can refuse to dispense the prescribed medication to the inmate.)

CLAIMS 5, 12, & 18 – 
Clements view of Gumpert discloses a system having the limitations of claims 2, 9 & 15. Clements further discloses a system having the limitations of:
The telemedicine server of claim 2, wherein the completion message comprises an electronic shipping receipt including a list of the one or more medications being shipped, an amount of each medication, and a medication type of each medication. (Clements [Col. 7, Lines 59-65 ] When the unit packets are shipped to a correctional facility unit, a manifest is included with the unit packets to verify what prescribed medication was shipped to a facility unit. The methods of monitoring pharmaceutical invention can include the step of updating the inventory of pharmaceuticals at the correctional facility, as indicated as step 48 in FIG. 7, in response to the step of delivering the unit packet of the prescribed medication to a correctional facility unit, as indicated as step 46 in FIG. 7.  [Col. 3, Lines 16-20] Upon receipt of the prescribed medication, along with other pharmaceuticals used for a floor stock at the correctional facility, the inventory of pharmaceuticals at the pharmacy from which the pharmaceuticals were sent and the inventory at the correctional facility are adjusted accordingly)

CLAIM 6 – 
Clements view of Gumpert discloses a system having the limitations of claim 2. Clements further discloses a system having the limitation of:
The telemedicine server of claim 2, wherein the completion message comprises an electronic shipping receipt including a list of the one or more medications being shipped, an amount of each medication, and a medication type of each medication. (Clements [Col. 7, Lines 59-65 ] When the unit packets are shipped to a correctional facility unit, a manifest is included with the unit packets to verify what prescribed medication was shipped to a facility unit. The methods of monitoring pharmaceutical invention can include the step of updating the inventory of pharmaceuticals at the correctional facility, as indicated as step 48 in FIG. 7, in response to the step of delivering the unit packet of the prescribed medication to a correctional facility unit, as indicated as step 46 in FIG. 7.)

CLAIMs 7, 13, 19 – 
Clements view of Gumpert discloses a system having the limitations of claims 2, 9 & 15. Clements further discloses a system having the limitations of:
The telemedicine server of claim 2, wherein the at least one medication label comprises a scannable code identifying a type of each medication, preparation and expiration data of each medication, location and identity of the medication center, and a name of the inmate associated with each medication (Clements [Col. 4, lines 24-35] The machine readable code further includes instructions causing a label for the prescribed medication is then printed to place upon a unit packet of the prescribed medication, and forming a record in the computer for verifying: the dispensation of the unit packet of the prescribed medication to the inmate; the receipt of the prescribed medication by the inmate; and that the inmate took the unit packet of the prescribed medication. The records formed by the computer under control of these instructions are used to provide verification reports to evidence that the correctional facility at least attempted to provide medical services for the inmate.)

CLAIMS 8 & 21 – 
Clements view of Gumpert discloses a system having the limitations of claims 2 & 15. Clements further discloses a system having the limitation of:
The telemedicine server of claim 2, wherein the medical data comprises medication request data, check-up data, medical questionnaires, billing history, and patient information of a plurality of inmates in the correctional facility (Clements [Col. 3, Lines 34-52] As another embodiment of the present invention, a method for computerized monitoring of inventory of pharmaceuticals for inmates in correctional facilities is advantageously provided. This monitoring of the inventory of pharmaceuticals is advantageously provided in conjunction with computer records including an electronic medical record containing information about an inmate to receive prescribed medication and the inmate's medical history. In order to monitor the inventory of pharmaceuticals, the electronic medical record is reviewed to verify that the prescribed medication is suitable for the inmate. The step of reviewing can be performed in two steps, with a first step occurring automatically upon entry of a prescription in the system. A pharmacist typically performs the second step of the review. The step of reviewing compares the prescription with the inmate's electronic medical record to ensure that there will not be a drug--drug interaction or allergic reaction. If the prescribed medication has been verified as being suitable for the inmate, the pharmacist can authorize release of the prescribed medication for the inmate. [Col. 4, lines 24-35] The machine readable code further includes instructions causing a label for the prescribed medication is then printed to place upon a unit packet of the prescribed medication, and forming a record in the computer for verifying: the dispensation of the unit packet of the prescribed medication to the inmate; the receipt of the prescribed medication by the inmate; and that the inmate took the unit packet of the prescribed medication. The records formed by the computer under control of these instructions are used to provide verification reports to evidence that the correctional facility at least attempted to provide medical services for the inmate.)

CLAIMS 14 & 20 – 
Clements view of Gumpert discloses a system having the limitations of claims 13 & 19. Clements further discloses a system having the limitation of:
The telemedicine server of claim 13, wherein the scannable code comprises a barcode, a matrix code, a magnetic code, or a radio frequency identification (RFID) tag. (Clements [Col. 4, lines 24-35]- The machine readable code further includes instructions causing a label for the prescribed medication is then printed to place upon a unit packet of the prescribed medication, and forming a record in the computer for verifying: the dispensation of the unit packet of the prescribed medication to the inmate; the receipt of the prescribed medication by the inmate; and that the inmate took the unit packet of the prescribed medication. The records formed by the computer under control of these instructions are used to provide verification reports to evidence that the correctional facility at least attempted to provide medical services for the inmate.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm or via email for scheduling interviews.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686